Citation Nr: 1043377	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-19 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a right 
knee injury.

3.  Entitlement to service connection for a left knee disability, 
to include as secondary to a right knee disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  
[Due to a change in the location of the Veteran's residence, the 
jurisdiction of his appeal was subsequently transferred to the RO 
in St. Louis, Missouri.]  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
tinnitus, residuals of a right knee injury, and a left knee 
disability (to include as secondary to a right knee disability).  
On the Veteran's June 2008 VA Form 9 Appeal, the Veteran 
requested a hearing before a Veterans Law Judge (VLJ) in 
Washington, D.C.  In an August 18, 2010, letter, the Veteran was 
notified that he had been scheduled for a hearing before a VLJ in 
Washington, D.C. on November 15, 2010.  In October 2010, the 
Veteran and his representative submitted statements indicating 
that the Veteran would like to cancel his Central Office hearing 
scheduled for November 15, 2010.  In additional statements also 
received in October 2010, the Veteran and his representative 
clarified the Veteran's desire for a videoconference hearing 
instead of the in-person hearing before a VLJ.  

A basic principle of Veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before 
the Board will be granted if an appellant expresses a desire to 
appear in person.  As such, the Veteran's requested hearing 
should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before a VLJ at his local RO.  
Provide him and his representative 
reasonable advance written notice of the 
date, time, and location of his requested 
hearing.  After the hearing is conducted, 
or if the Veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board in accordance 
with appellate procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


